The decedent was a clerk in a cigar store. The cigar store was held up by a robber. Before the bandit left the store, or as he was leaving, he shot the decedent and the decedent shot him. From the injury the decedent died. The decedent was protecting the employer’s property when he shot the bandit. No rule of the employer forbidding the carrying of firearms or resistance to a hold-up was brought to the attention of the decedent. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.